EXHIBIT (d)(2) INTERIM INVESTMENT SUBADVISORY AGREEMENT THIS INVESTMENT SUBADVISORY AGREEMENT (“Agreement”) is made effective as of the 16th day of February, 2010, by and among AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. (the “Corporation”), a Maryland corporation, AMERICAN CENTURY INVESTMENT MANAGEMENT, INC. (“ACIM”), a Delaware corporation, and AMERICAN CENTURY GLOBAL INVESTMENT MANAGEMENT, INC. (the “Subadvisor”), a Delaware corporation. WITNESSETH: WHEREAS, the Corporation is an open-end management investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended; and WHEREAS, ACIM and Subadvisor are both investment advisors registered with the Securities and Exchange Commission under the Investment Advisers Act of 1940, as amended; and WHEREAS, the Corporation has engaged ACIM to serve as the investment manager for the Strategic Allocation: Conservative Fund, Strategic Allocation: Moderate Fund, and Strategic
